           Case 1:18-cr-00262-VEC Document 55 Filed 11/04/20 USDC
                                                              PageSDNY
                                                                    1 of 3
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
                                                             DATE FILED: 11/04/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   18-CR-262 (VEC)
                                                                       :
FABIO SIMON YOUNES ARBOLEDA,                                           :       ORDER
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

Valerie Caproni, United States District Judge:

         WHEREAS the parties have requested an arraignment be scheduled for Tuesday,

November 17, 2020, at 12:30 P.M.;

         IT IS HEREBY ORDERED that the arraignment will be held on Tuesday, November

17, 2020, at 12:30 P.M.

         IT IS FURTHER ORDERED THAT the proceeding will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007.

         IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

 PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

 and have his or her temperature taken. Please see the enclosed instructions. Completing the

 questionnaire ahead of time will save time and effort upon entry. Only those individuals who

 meet the entry requirements established by the questionnaire will be permitted entry. Please

 contact chambers promptly if you or your client do not meet the requirements.

         IT IS FURTHER ORDERED that interested members of the public may attend by dialing

1-888-363-4749, using the access code 3121171 and the security code 0262. All of those
         Case 1:18-cr-00262-VEC Document 55 Filed 11/04/20 Page 2 of 3




accessing the hearing are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.




       SO ORDERED.

Dated: November 4, 2020                            __________________________________
       New York, New York                                      Valerie Caproni
                                                          United States District Judge




                                               2
         Case 1:18-cr-00262-VEC Document 55 Filed 11/04/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                3
